Citation Nr: 0214188	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-23 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issues of entitlement to dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C.A. § 1318 and 
eligibility for Dependents' Educational Assistance will be 
the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to December 1944.  He died on January 20, 2000.  The 
appellant is his widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision, which, in part, 
denied service connection for the cause of the veteran's 
death. 

The appellant has made a claim for DIC benefits under 38 
U.S.C. § 1318, although the veteran was not rated totally 
disabled for the statutory period.  The Board has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  In that decision, the Federal Circuit directed VA 
to conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the DIC claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.  The issue of eligibility for 
Dependents' Educational Assistance under Chapter 35, United 
States Code, is inextricably intertwined with this issue and 
is deferred during the temporary stay on the adjudication of 
this 38 U.S.C. § 1318 claim.

FINDINGS OF FACT

1.  The veteran died on January 20, 2000, and the sole cause 
of death as reported on the certificate of death was end-
stage chronic obstructive pulmonary disease (COPD).  

2.  Prior to his death, the veteran was service connected for 
post-operative residuals of disc disease and spinal fusion, 
L4, L5, and S1, a disability which was rated as 40 percent 
disabling at the time of his death. 

3.  The veteran's fatal COPD was first shown many years 
subsequent to his separation from service, and has not been 
shown to be related to such service, nor is it shown to be a 
residual of his service-connected back disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death. 38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for the cause of the veteran's death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a) (2001); see 38 U.S.C.A. § 1310 (West 1991).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto." 38 C.F.R. § 
3.312(b) (2001).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1) (2001). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2001); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In this case, the evidence, in the form of the death 
certificate, shows that the veteran died on January 20, 2000, 
and that the sole cause of death was end-stage chronic 
obstructive pulmonary disease (COPD).  The question that must 
be answered, therefore, is whether the cause of death - that 
is, COPD - should have been service connected.  After a 
review of the evidence, the Board finds that this question 
must be answered in the negative. 

The veteran's service medical records do not reflect 
complaints of or treatment for any respiratory symptoms or 
conditions.  In fact, a chest x-ray taken in December 1944 
revealed normal lungs, and chest x-rays taken in July 1945, 
September 1954, and October 1957 were all normal.

In September 1999 and October 1999, the veteran was 
hospitalized at a private facility for congestive heart 
failure and subacute bacterial endocarditis with 
staphylococcus aureus.  The records associated with these 
hospitalizations also indicate that he had a history of, in 
part, COPD, pulmonary fibrosis, and pulmonary embolisms and 
Greenfield filter placement.  Chest x-rays taken in October 
1999 revealed pulmonary edema, interstitial lung disease, and 
parenchymal fibrosis.  Chest x-rays taken in December 1999 
revealed bilateral interstitial infiltrates and a pattern of 
pulmonary vascular congestion.

Unfortunately, the veteran died on January 20, 2000.  His 
certificate of death indicates that the sole cause of death 
was end-stage COPD.  No autopsy was performed.  At the time 
of his death, the veteran was service connected for post-
operative residuals of disc disease and spinal fusion, L4, 
L5, and S1, and had been assigned a 40 percent rating for 
this disability.

In an October 2000 letter to the VA secretary and at her May 
2002 Travel Board hearing, the appellant claimed that 
Prednisone the veteran took over the years for his back 
condition led to his death.  At the hearing, she testified 
that she had met the veteran in 1994 or 1995, and had gotten 
married in 1996.  He had apparently already been taking 
Prednisone for years, after having undergone 10 back 
surgeries.  In fact, the veteran took Prednisone the entire 
time the appellant knew him.  She opined that the veteran's 
consistent use of Prednisone over the years had destroyed 
some of his organs and left his bones very soft.  The 
appellant also asserted that the Prednisone use caused the 
fatal COPD.  She said that up to six weeks before his death, 
the veteran had not had any respiratory problems.  She 
confirmed that she had no medical background or training. 

In July 2002, the appellant's representative submitted a July 
2002 letter from Charles D. McPherson, M.D., who stated (in 
pertinent part) as follows:

[The veteran] was under my care for 
several years prior to his death.  He 
suffered from rheumatoid arthritis and 
idiopathic pulmonary fibrosis.  Because 
of this, he was treated with prednisone.  
This secondarily [led] to many of his 
other medical problems including chronic 
back pain related to osteoporosis.  The 
osteoporosis was in large part due to the 
prednisone treatment.  In addition, he 
eventually suffered from further 
complications related to an impaired 
immune system and overall debilitation 
including bacterial endocarditis and 
recurrent aspiration pneumonia.  

Dr. McPherson's opinion is essentially that the veteran took 
Prednisone for rheumatoid arthritis and idiopathic pulmonary 
fibrosis, and that the Prednisone caused osteoporosis, which 
resulted in back pain.  Dr. McPherson also appears to imply 
that the veteran's Prednisone use impaired his immune system, 
which led to bacterial endocarditis, recurrent aspiration 
pneumonia, and "overall debilitation."  However, at no 
point does Dr. McPherson opine about what is key in this 
case: whether the veteran's death was caused by his service-
connected back disability or whether service connection for 
the fatal COPD should have been established (i.e., whether 
COPD had its onset in service or was secondary to the service 
connected back disability).  Indeed, the medical record in 
this case is devoid of clinical evidence (including findings 
of an etiological or causal relationship) demonstrating that 
the veteran's fatal COPD was related in any manner to his 
period of active duty or to his service-connected back 
disability. 

Moreover (by her own admission at the Travel Board hearing), 
the appellant does not have the requisite training or 
expertise that would render her competent to express medical 
opinions or findings; accordingly, her contention that the 
veteran's fatal COPD was related to Prednisone taken for his 
service-connected back disability is no more than 
unsubstantiated conjecture that, in the absence of supporting 
medical evidence, is of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection of the cause of the veteran's death and 
the benefit of the doubt rule is not for application.  VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107).

II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § § 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection for cause of 
the veteran's death in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)(2)).  The 
appellant filed a formal claim for service connection for 
cause of the veteran's death in February 2000. 

VA must provide the appellant and her representative notice 
of required information and evidence not previously provided 
that is necessary to substantiate the claim for service 
connection.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The RO sent the appellant 
a detailed letter in March 2000 concerning the types of 
evidence needed to established service connection for cause 
of the veteran's death, a rating decision in June 2000, a 
statement of the case in September 2000, and a supplemental 
statement of the case in January 2002.  These documents 
together listed the evidence considered, the legal criteria 
for determining whether service connection for cause of the 
veteran's death could be granted, and the analysis of the 
facts as applied to those criteria, thereby informing the 
appellant of the information and evidence necessary to 
substantiate her claim.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
appellant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  5103A(b) 
and (c) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(1-3)).  In this case, the RO has obtained the 
veteran's service medical records, and private outpatient and 
hospitalization records.  

The appellant was advised during her May 2002 Travel Board 
hearing that she could submit a list of doctors who treated 
her husband immediately prior to his death, particularly for 
respiratory problems, and that she should try to obtain 
medical records from those doctors, as well as the hospital 
records dated within six weeks or so before his death.  She 
was advised that these were the sort of records that could 
help her claim.  She was advised that the record would be 
left open for 60 days so that she could submit such a list 
and/or records, but no such list or records were provided.  
However, the appellant's representative did produce a July 
2002 letter from a private physician (Dr. McPherson), and 
this has been carefully reviewed by the Board.  Although 
there may be other medical records in existence, the 
appellant has not authorized VA to obtain them, and neither 
the appellant nor her representative have identified any 
outstanding medical records to be obtained.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)) [emphasis added].    

A medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317, 
manifesting during an applicable presumptive period provided 
the claimant as the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 U.S.C.A. §  
5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  

As detailed in the discussion above, there is no medical 
evidence which reflects a connection between the veteran's 
service-connected back condition and his death from COPD, nor 
does the claims file contain any service medical records 
which reflect any complaints, treatment, or diagnoses related 
to COPD or any other respiratory conditions.  Therefore, 
because the evidence of record in this case does not satisfy 
subparagraphs (B) and (C) of 38 C.F.R. § 3.159(c)(4), the 
Board finds that VA has no duty to seek a medical opinion in 
this case. 

The applicable requirements of the VCAA have been 
substantially met by the RO (which discussed the VCAA in its 
January 2002 supplemental statement of the case) and there 
are no areas in which further development may be fruitful.  
There would be no possible benefit to remanding this case to 
the RO, or to otherwise conduct any other development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

